 



Exhibit 10.16
E M P L O Y M E N T A G R E E M E N T
     THIS AGREEMENT is made and entered into this 3rd day of April, 2002
effective for the term provided herein, by and between Reliv’ International,
Inc. (hereinafter referred to as the “Company”) and Robert Scott Montgomery
(hereinafter referred to as the “Employee”).
     WHEREAS, the Employee is presently, and for some time has been, employed as
Vice-President of International Operations for the Company and has contributed
to the success of the Company;
     WHEREAS, the Company desires to be assured of the continued association and
services of Employee and Employee desires to continue in the employment of the
Company on the terms provided herein.
     NOW, THEREFORE, in consideration of (a) Employee’s participation in the
Company incentive compensation program, (b) the continued employment or
retention of Employee by the Company, (c) Employee’s entitlement to severance
upon termination of employment under Section 4.2 and (d) the premises and of the
terms, covenants and conditions hereinafter contained, the parties hereto agree
as follows:
          1.        Employment, Duties and Authority.
          1.1 The Company hereby employs Employee and Employee hereby accepts
employment by the Company on the terms, covenants and conditions herein
contained.
          1.2 The Employee is hereby employed by the Company as Vice-President
of International Operations. The Employee shall have such duties,
responsibilities and authority as the Company shall from time to time provide.
          1.3 During the term of Employee’s employment hereunder, and subject to
the other provisions hereof, Employee shall devote his full energies, interest,
abilities and productive time to the performance of his duties and
responsibilities hereunder and will perform such duties and responsibilities
faithfully and with reasonable care for the welfare of the Company.
          2.        Compensation and Benefits.
          2.1 The Company shall pay to Employee during the term of employment
hereunder a basic salary at the annual rate provided in Schedule A hereto. Such
annual rate of salary may be changed from time to time as the parties agree and
such changes shall be reflected on Schedule A when made. Such basic salary shall
be paid by the Company to Employee each month, less amounts which the Company
may be required to withhold from such payments by applicable federal, state or
local laws or regulations.

 



--------------------------------------------------------------------------------



 



        2.2 Benefits; Expense Reimbursement.
     2.2.1 The Employee shall be entitled to, and shall receive, all benefits of
employment as listed on Schedule A.
     2.2.2 During the term hereof, the Company shall reimburse Employee for all
reasonable and necessary expenses incurred by Employee in the performance of his
duties hereunder, including without limitation, travel, meals, lodging, office
supplies or equipment subject to such reasonable limitations, restrictions and
reporting standards as the Employee’s supervisor or the Company may from time to
time establish. Employee shall provide to the Company promptly after incurring
any such expenses a detailed report thereof and such information relating
thereto as the Company shall from time to time require. Such information shall
be sufficient to support the deductibility of all such expenses by the Company
for federal income tax purposes.
     3. Term.
     The employment of Employee hereunder shall be for a one year term
commencing on the date of this Agreement. Upon the expiration of the initial one
year term or any one year renewal term of Employee’s employment hereunder, the
term of such employment shall be automatically renewed for an additional term of
one year, unless Employee or the Company shall give notice of the termination of
Employee’s employment and this Agreement by written notice to the other more
than 30 days prior to the date of expiration of the initial or any renewal term.
In the event that such notice of termination shall be given timely, this
Agreement shall terminate on the date of expiration of such initial or renewal
term.
        4. Termination.
     4.1 The Company shall be entitled to terminate the Employee’s employment by
written notice to Employee prior to the expiration of its term or any renewal
term:
     4.1.1 in the event of an Event of Default with respect to Employee as
provided herein, or
     4.1.2 upon the permanent mental or physical disability of Employee as
provided herein occurring during the term or any renewal term of Employee’s
employment hereunder.
     4.2 The Company shall be entitled to terminate the Employee’s employment at
any time upon five (5) days written notice to Employee, subject to the
obligations of paragraph 4.8.

2



--------------------------------------------------------------------------------



 



     4.3 For purposes of this Agreement, an Event of Default with respect to
Employee shall include:
     4.3.1 Any failure by Employee to perform his duties, responsibilities or
obligations hereunder in a faithful and diligent manner or with reasonable care
and (if such failure can be cured) the failure by Employee to cure such failure
within a reasonable amount of time after written notice thereof shall have been
given to Employee by the Company; or
     4.3.2 Commission by Employee of any material act of dishonesty as an
employee of the Company or of disloyalty to the Company, or any wrongful or
unauthorized appropriation, taking or misuse of funds, property or business
opportunities of the Company.
     4.4 Permanent mental or physical disability of Employee shall be deemed to
have occurred hereunder when Employee shall have failed or been unable to
perform his duties hereunder on a full-time basis for an aggregate of 60 days in
any one period of 90 consecutive days. In calculating the 60 day time period,
unpaid leave which qualifies under, and which was provided by the Company
pursuant to, the Family and Medical Leave Act of 1993, as amended, shall not be
counted.
     4.5 Employee shall be entitled to terminate his employment with the Company
under this Agreement prior to the expiration of its term or any renewal term
upon thirty (30) days written notice or immediately upon the occurrence of an
Event of Default with respect to the Company.
     4.6 For purposes of this Agreement an Event of Default with respect to the
Company shall include:
     4.6.1 Any failure by the Company to perform its obligations to Employee
under this Agreement and (if such failure can be cured) the failure by the
Company to cure such failure within a reasonable amount of time after written
notice thereof shall have been given to the Company by Employee;
     4.6.2 The Company shall:
     (a) admit in writing its inability to pay its debts generally as they
become due,
     (b) file a petition for relief under any chapter of Title 11 of the United
States Code or a petition to take advantage of any insolvency under the laws of
the United States of America or any state thereof,

3



--------------------------------------------------------------------------------



 



     (c) make an assignment for the benefit of its creditors,
     (d) consent to the appointment of a receiver of itself or of the whole or
any substantial part of its property,
     (e) suffer the entry of an order for relief under any chapter of Title 11
of the United Sates Code, or
     (f) file a petition or answer seeking reorganization under the Federal
Bankruptcy Laws or any other applicable law or statute of the United States of
America or any state thereof.
     4.7 In the event of termination of this Agreement and Employee’s employment
hereunder by the Company pursuant to paragraph 4.1 or 4.2 hereof, all rights and
obligations of the Company and Employee hereunder shall terminate on the date of
such termination, except for Employee’s right to receive (subject to any rights
of set off or counterclaim by the Company) all salary, additional compensation
and benefits which shall have accrued prior to the date of such termination as
well as all other rights of the Company or Employee which shall have accrued
hereunder prior to the date of such termination. The obligation of the Company
for any further payment of salary, additional compensation or benefits shall
terminate as at the date of such termination, subject to paragraph 4.8.
     4.8 In the event of termination of this Agreement and Employee’s employment
hereunder by the Company pursuant to paragraph 4.2 hereof, the Company shall be
obligated to pay Employee an amount of severance equal to six (6) months salary,
payable by the Company to Employee over a twelve (12) month period to commence
on the date of termination.
     4.9 In the event of termination of this Agreement by Employee in accordance
with paragraph 4.5 hereof, all rights and obligations of the Company and
Employee hereunder shall terminate on the date of such termination, except for
Employee’s right to receive (subject to any rights of set off or counterclaim by
the Company) all salary, additional compensation and benefits which shall have
accrued prior to the date of such termination as well as all other rights of the
Company or Employee which shall have accrued hereunder prior to the date of such
termination. The Company’s obligation for the continued payment of salary,
additional compensation and benefits shall terminate as of the date of such
termination.

4



--------------------------------------------------------------------------------



 



        5. Confidential Information.
     5.1 “Confidential Information” for purposes of this Agreement means any and
all information disclosed by the Company to Employee, whether provided or
received orally or in writing, relating to or concerning the business, projects,
products, processes, formulas, know-how, techniques, designs or methods of the
Company, whether relating to research, development, manufacture, purchasing,
accounting, engineering, marketing, merchandising, selling or otherwise. Without
limitation, Confidential Information shall include all know-how, technical
information, inventions, ideas, concepts, processes and designs relating to
products of the Company, whether now existing or hereafter developed, and all
prices, customer or distributor names, customer or distributor lists, marketing
and other relationships, whether contractual or not, between the Company, its
suppliers, customers, distributors, employees, agents, consultants and
independent contractors.
     5.2 Employee agrees that he will not disclose any Confidential Information
to any person and will not use any Confidential Information for any purpose
other than in the performance of his duties for the Company or in the course of
business dealings with the Company. Confidential Information shall not include
information, which, at the time, Employee can show (i) is generally known to the
public other than as a result of disclosure by the Employee or by other wrongful
disclosure or (ii) became known to the Employee from a source other than the
Company or any of its employees, agents or representatives in a communication
not involving a wrongful disclosure.
     5.3 Employee agrees that, during the term hereof or while Employee shall
receive compensation hereunder and after termination of his employment with the
Company for so long as the Confidential Information shall not be generally known
or generally disclosed (except by Employee or by means of wrongful use or
disclosure), Employee shall not use any Confidential Information, except on
behalf of the Company, or disclose any Confidential Information to any person,
firm, partnership, company, corporation or other entity, except as authorized by
the Company.
     5.4 Without limiting the foregoing, Employee acknowledges and agrees that
the Company has developed, and is developing, at great expense,
(i) relationships with its distributors and customers; (ii) information and
records pertaining to distributors and customers including, but not limited to,
genealogies, sales volumes, compensation, rank, addresses and phone numbers; and
(iii) technical information concerning products and methods of marketing and
sale which is all kept and protected as Confidential Information and trade
secrets and are of great value to the Company.

5



--------------------------------------------------------------------------------



 



     5.5 Employee acknowledges and agrees that the obligations under this
Paragraph 5 shall survive termination of this Agreement and Employee shall
continue to be bound by this provision as provided herein.
        6. Inventions.
     6.1 “Inventions” shall mean discoveries, concepts, ideas, designs, methods,
formulas, know-how, techniques or any improvements thereon, whether patentable
or not, made, conceived or developed, in whole or in part, by Employee.
     6.2 Employee covenants and agrees to communicate and fully disclose to the
Company any and all Inventions made or conceived by him during the performance
of his duties for the Company and further agrees that any and all such
Inventions which he may conceive or make, during the term hereof or while
receiving any compensation or payments from the Company, shall be at all times
and for all purposes regarded as acquired and held by him in a fiduciary
capacity and solely for the benefit of the Company. The provisions of this
subparagraph shall not apply to an invention for which no equipment, supplies,
facilities, Confidential Information or trade secret information of the Company
was used and which was developed entirely on the Employee’s own time, unless
(a) the invention relates (i) to the business of the Company, or (ii) to the
Company’s actual or demonstrably anticipated research or development, or (b) the
invention relates from any work performed by Employee for the Company.
     6.3 Employee acknowledges and agrees that the obligations under this
Paragraph 6 shall survive termination of this Agreement and Employee shall
continue to be bound by this provision as provided herein.
        7. Writings and Working Papers.
     7.1 Employee covenants and agrees that any and all letters, pamphlets,
drafts, memoranda or other writings of any kind written by him for or on behalf
of the Company or in the performance of Employee’s duties hereunder,
Confidential Information referred to in paragraph 5.1 hereof and all notes,
records and drawings made or kept by him of work performed in connection with
his employment by the Company shall be and are the sole and exclusive property
of the Company and the Company shall be entitled to any and all rights relating
thereto. Employee also agrees that upon request he will place all such notes,
records and drawings in the Company’s possession and will not take with him
without the written consent of a duly authorized officer of the Company any
notes, records, drawings, blueprints or other reproductions relating or
pertaining to or connected with his employment of the business, books,
textbooks, pamphlets, documents work or investigations of the Company.

6



--------------------------------------------------------------------------------



 



     7.2 Employee acknowledges and agrees that the obligations under this
Paragraph 7 shall survive termination of this Agreement and Employee shall
continue to be bound by this provision as provided herein.
        8. Covenant Not to Solicit.
     8.1 Employee acknowledges and agrees as follows:
     8.1.1 That the Company has developed, and is developing and establishing, a
valuable and extensive trade in its services and products, including without
limitation, nutritional, food and dietary products, and skin care products and
that it has developed, and is developing, operations and distributors to sell
such products and services throughout the United States and in foreign
countries.
     8.1.2 That the Company has developed, and is developing, at great expense,
relationships with its distributors and customers and have gathered, and are
gathering, information and records pertaining to such distributors and customers
including, but not limited to, genealogies, sales volumes, compensation, rank,
addresses and phone numbers, all of which are kept and protected as Confidential
Information and trade secrets and are of great value to the Company.
     8.1.3 That, during the course of his employment with the Company and during
the term of this Agreement, Employee has acquired and will acquire, possession
of Confidential Information.
     8.1.4 That the conduct covered by the restrictive covenant in this
paragraph includes only a percentage of the total number of individuals who are
distributors or potential distributors of products with respect to which
Employee has knowledge or expertise, that Employee would be able to utilize his
knowledge, experience and expertise for an employer while fully complying with
the terms of this paragraph and that the terms and conditions of this paragraph
are reasonable and necessary for the protection of the Company’s business and
assets.
     8.2 Employee agrees that, during the term of this Agreement, for so long as
Employee shall be receiving compensation hereunder, and for a period of
24 months from and after the date of termination of this Agreement, he will not,
directly or indirectly, whether as an employee, independent distributor, agent,
officer, consultant, partner, owner, shareholder or otherwise, solicit,
recommend, suggest, or induce any person who is, or at any time during the term
of this Agreement has been, a distributor for the Company, to become a
distributor for, or otherwise become associated with, any person or organization
(other than the Company) engaged in the business of marketing or selling

7



--------------------------------------------------------------------------------



 



any product or service by means of any direct sales, network marketing or
multilevel marketing method or organization.
     8.3 Employee acknowledges and agrees that the obligations under this
Paragraph 8 shall survive termination of this Agreement and Employee shall
continue to be bound by this provision as provided herein.
        9. Survival
     All provisions of this Agreement provided herein to survive termination of
employment of Employee hereunder, shall survive such termination and the Company
and Employee shall continue to be bound by such provisions in accordance with
the terms thereof. Without limiting the foregoing, the obligations of Employee
pursuant to paragraphs 5, 6, 7 and 8 provided herein shall survive such
termination and the Employee shall continue to be bound by such provisions in
accordance with their terms.
     10. Assignment.
     The rights and duties of a party hereunder shall not be assignable by that
party, except that the Company may assign this Agreement and all rights and
obligations hereunder to, and may require the assumption thereof by, any
corporation or any other business entity which succeeds to all or substantially
all the business of the Company through merger, consolidation or corporate
reorganization or by acquisition of all or substantially all of the assets of
the Company.
     11. Binding Effect.
     This Agreement shall be binding upon the parties hereto and their
respective successors in interest, heirs and personal representatives and, to
the extent permitted herein, the assigns of the Company. The parties acknowledge
and agree that all rights and obligations by and between the parties under this
Agreement pertain to subsidiaries and Affiliates of the Company, if appropriate.
“Affiliate” shall mean any corporation of which the Company, or any Affiliate,
shall own a majority of the capital stock.

8



--------------------------------------------------------------------------------



 



     12. Severability.
     If any provision of this Agreement or any part hereof or application hereof
to any person or circumstance shall be finally determined by a court of
competent jurisdiction to be invalid or unenforceable to any extent, the
remainder of this Agreement, or the remainder of such provision or the
application of such provision to persons or circumstances other than those as to
which it has been held invalid or unenforceable, shall not be affected thereby
and each provision of this Agreement shall remain in full force and effect to
the fullest extent permitted by law. The parties also agree that, if any portion
of this Agreement, or any part hereof or application hereof, to any person or
circumstance shall be finally determined by a court of competent jurisdiction to
be invalid or unenforceable to any extent, any court may so modify the
objectionable provision so as to make it valid, reasonable and enforceable.
     13. Notices.
     All notices, or other communications required or permitted to be given
hereunder shall be in writing and shall be delivered personally or mailed,
certified mail, return receipt requested, postage prepaid, to the parties as
follows:

     
If to the Company:
  Robert L. Montgomery
 
  Chief Executive Officer
 
  Reliv International, Inc.
 
  P.O. Box 405
 
  Chesterfield, MO 63005
 
   
If to Employee:
  Robert Scott Montgomery
 
  P.O. Box 405

 
  Chesterfield, MO 63005

Any notice mailed in accordance with the terms hereof shall be deemed received
on the third day following the date of mailing. Either party may change the
address to which notices to such party may be given hereunder by serving a
proper notice of such change of address to the other party.
     14. Entire Agreement.
     This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior written or
oral negotiations, representations, agreements, commitments, contracts or
understandings with respect thereto and no modification, alteration or amendment
to this Agreement may be made unless the same shall be in writing and signed by
both of the parties hereto.

9



--------------------------------------------------------------------------------



 



     15. Waivers.
     No failure by either party to exercise any of such party’s rights hereunder
or to insist upon strict compliance with respect to any obligation hereunder,
and no custom or practice of the parties at variance with the terms hereof,
shall constitute a waiver by either party to demand exact compliance with the
terms hereof. Waiver by either party of any particular default by the other
party shall not affect or impair such party’s rights in respect to any
subsequent default of the same or a different nature, nor shall any delay or
omission of either party to exercise any rights arising from any default by the
other party affect or impair such party’s rights as to such default or any
subsequent default.
     16. Governing Law; Jurisdiction.
     16.1 For purposes of construction, interpretation and enforcement, this
Agreement shall be deemed to have been entered into under the laws of the State
of Missouri and its validity, effect, performance, interpretation, construction
and enforcement shall be governed by and subject to the laws of the State of
Missouri.
     16.2 This Agreement is governed by and construed in accordance with the
laws of the State of Missouri. Any and all disputes arising out of or relating
to this Agreement will be resolved and determined by arbitration in accordance
with existing rules and regulations of the American Arbitration Association. The
exclusive location for such arbitration shall be St. Louis, Missouri. The
decision of the arbitrator(s) will be final and binding on all parties and the
judgment may be entered in a court of competent jurisdiction. Demands for
arbitration must be filed within the applicable time period provided by Missouri
statute. Failure to make a demand for arbitration within this period will result
in the waiver and loss of all claims by Employee with respect to the dispute.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.
THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

     
EMPLOYEE:
   
 
   
/s/ Robert S. Montgomery
 
   
Robert Scott Montgomery
   
 
   
RELIV INTERNATIONAL, INC.
   

         
By:
  /s/ David G. Kreher
 
   
 
  Authorized Officer    

     
Attest:
   
 
   
/s/ Stephen M. Merrick
 
   
Secretary
   

11



--------------------------------------------------------------------------------



 



SCHEDULE A
BASIC SALARY

              Employee   Effective Date of Employment   Base Salary  
Robert Scott Montgomery
  April 3, 2002   $ 105,000

BENEFITS
Health/Dental Insurance
Life Insurance/Split Dollar Policy
Short/Long Term Disability
Incentive Compensation Plan
401(k) Plan

12